HOLLY, District Judge.
Plaintiff charges defendants with infringing patent No. 2,267,973 issued to A. Demcak and by him assigned to plaintiff. Defendant Brooklyn Hospital Equipment manufactures the device which, it is alleged, infringes the patent and it has assumed the defense of this action.
The patent in suit relates to an improvement in physicians examining tables. The principle feature of the alleged invention as stated in the patent consists of means for mounting a paper supply roll on the under side of a padded adjustable rest member of the table, carried directly by the rest member, so that a web of constantly fresh paper may be drawn over the rest member for sanitary purposes in any adjusted position of the rest member while at the same time a portion of the weight of such member is counter balanced so as to facilitate ready and easy adjustment thereto.
This is a combination patent. No new element is involved. Plaintiff relies solely on the new combination of old elements. But in the combination these elements neither perform nor produce any new or different function that theretofore performed or produced them.
“The conjunction or concert of known elements must contribute something; only when the whole in some way exceeds the sum of its parts is the accumulation of old devices patentable.” Great Atlantic & *236Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 71 S.Ct. 127, 130. Nothing is contributed here. The whole is not greater than the sum of its parts, Even before the A. & P. case cited above, no court, it’seems to me, could have held this patent valid and certainly it cannot now be held valid. The findings must be for the defendants.
The parties may submit findings of fact and conclusions of law. ■